Exhibit 10

ACCORD AND SATISFACTION OF INVESTMENT AGREEMENT

THIS ACCORD AND SATISFACTION OF INVESTMENT AGREEMENT (the

“Agreement”) is entered into as of May 31, 2014 (“Effective Date”), by and among

POWDERMET, INC., a Delaware corporation, with headquarters located at 24112
Rockwell

Drive, Euclid, Ohio 44117 (“Powdermet”), ABAKAN INC., a Nevada corporation, with

headquarters located at 2665 S. Bayshore Drive, Suite 450, Miami, Florida 33133
(“Abakan”)

and MESOCOAT, INC. a Nevada corporation with headquarters located at 24112
Rockwell

Drive, Euclid, Ohio 44117 (“MesoCoat.

WHEREAS, on December 9, 2009, Powdermet entered into an Investment Agreement,

as amended (the “Investment Agreement”), with MesoCoat and Abakan pursuant to
which

Powdermet caused MesoCoat to issue to Abakan a thirty four percent (34%) fully
diluted equity

interest in MesoCoat in exchange for an investment of $1,400,000 and
subsequently an

additional eighteen and one half percent (18½%) fully diluted equity interest
(taking into account

unexercised options held by third parties to purchase shares of MesoCoat) in
MesoCoat for an

additional investment of $2,800,000. The Investment Agreement also entitled
Abakan to

purchase an additional twenty four percent (24%) equity interest in MesoCoat to
earn a fully

diluted seventy five percent (75%) equity interest for an additional investment
of $16,000,000

(of which amount $6,200,000 has been made as of May 31, 2014), and provided for
a put option

for minority shareholders that would cause Abakan to pay additional compensation
to such

minority shareholders to acquire those outstanding equity interests in MesoCoat
that were not at

that time held by Abakan.

WHEREAS, on March 21, 2011, Abakan purchased a forty one percent (41%) equity

interest in Powdermet from a third party.

WHEREAS, Powdermet, MesoCoat and Abakan have agreed to terminate the

Investment Agreement with immediate effect as of the Effective Date in exchange
for certain

compensation on the terms and conditions that comprise this Agreement, which
terms and

conditions include MesoCoat’s issuance of additional shares of its restricted
common stock to

Abakan in full satisfaction of that additional investment ($6,200,000) made by
Abakan in

MesoCoat as of May 31, 2014, and Powdermet’s sale of a portion of its equity
interest in

MesoCoat to Abakan in exchange for Abakan’s sale of a portion of its equity
interest in

Powdermet to Powdermet and the issuance of two million (2,000,000) restricted
common shares

of Abakan to Powdermet.

NOW THEREFORE, in consideration of the foregoing and other good and valuable

consideration, the parties hereto agree as follows:



1.

Recitals.  The recitals set forth above are accurate, represent the intent of
the

parties hereto and are incorporated herein by reference.



2.

Investment Agreement.  Powdermet, Abakan and MesoCoat agree to terminate

the Investment Agreement, as amended, between Powdermet, Abakan and MesoCoat
dated

December 9, 2009, with immediate effect as of the Effective Date.





--------------------------------------------------------------------------------





3.

MesoCoat Stock Issuance.  MesoCoat and Abakan agree that MesoCoat shall issue

one hundred twenty thousand seven hundred and ten (120,710) shares of its
restricted common

stock to Abakan pursuant to this Agreement in full satisfaction of that
additional amount of

$6,200,000  invested by Abakan in MesoCoat as of May 31, 2014.



4.

Stock Exchange Agreement.  Powdermet and Abakan agree that Abakan shall

deliver three hundred ten thousand (310,000) of its five hundred and ninety six
thousand eight

hundred and thirteen (596,813) common shares of Powdermet, and issue two million
(2,000,000)

restricted common shares of Abakan to Powdermet, in exchange for Powdermet
delivering

ninety eight thousand (98,000) of its one hundred fifty thousand (150,000)
common shares in

MesoCoat to Abakan pursuant to the Stock Exchange Agreement, a copy of which is
attached

hereto as Exhibit A.



5.

Expenses.  Each party to this Agreement shall pay its own expenses and costs in

connection with the preparation, negotiation, execution and approval of this
Agreement and any

and all other documents, instruments and things contemplated hereby, whether or
not such

transactions are consummated.



6.

Representations and Covenants of the Abakan.  As of the date hereof, Abakan

hereby represents, warrants and covenants to Powdermet that:



a.

Abakan has the requisite corporate power and authority to enter into this

Agreement, the Stock Exchange Agreement and all of the other agreements,
documents and

instruments contemplated herein (collectively, the “Satisfaction Documents”);



b.

All corporate action on the part of Abakan by its officers, directors and

shareholders necessary for the authorization, execution and delivery of, and the
performance by

Abakan of its obligations in connection with this Agreement and all other
Satisfaction

Documents to which it is a party, including, without limitation, the Stock
Exchange Agreement,

has been duly and validly taken;



c.

This Agreement and all other Satisfaction Documents to which Abakan is a party

constitute, and upon execution will constitute, valid and legally binding
obligations of Abakan;



d.

The execution and performance of this Agreement and the other Satisfaction

Documents to which Abakan is a party do not conflict in any material respect
with any

agreement to which Abakan is a party or is bound, any court order or judgment
applicable to

Abakan, or the constituent documents of Abakan; and



e.

All shares issued by Abakan to Powdermet pursuant to the Stock Exchange

Agreement are characterized as “restricted securities” issued in compliance with
applicable

federal and state securities laws.



7.

Representations and Covenants of MesoCoat. As of the date hereof, MesoCoat

hereby represents warrants and convents to Powdermet that:

2





--------------------------------------------------------------------------------





a.

MesoCoat has been imbued by Abakan with the requisite corporate power and

authority to enter into this Agreement and all other Satisfaction Documents to
which it is a party;



b.

All corporate action on the part of MesoCoat by its officers, directors and

shareholders necessary for the authorization, execution and delivery of, and the
performance by

MesoCoat of its obligations in connection with this Agreement and all other
Satisfaction

Documents to which it is a party, has been duly and validly taken;



c.

This Agreement and all other Satisfaction Documents to which MesoCoat is a

party, constitute, and upon execution will constitute, valid and legally binding
obligations of

MesoCoat, enforceable against MesoCoat in accordance with their respective
terms;



d.

The execution and performance of this Agreement and the other Satisfaction

Documents to which MesoCoat is a party do not conflict in any material respect
with any

agreement to which MesoCoat is a party or is bound, any court order or judgment
applicable to

MesoCoat, or the constituent documents of MesoCoat; and



e.

All shares issued by MesoCoat to Abakan pursuant to this Agreement are

characterized as “restricted securities” issued in compliance with applicable
federal and state

securities laws.



8.

Representations and Covenants of Powdermet.  As of the date hereof, Powdermet

hereby represents, warrants and covenants to Abakan and MesoCoat that:



a.

Powdermet has the requisite corporate power and authority to enter into this

Agreement, the Stock Exchange Agreement and all of the other agreements,
documents and

instruments contemplated herein;



b.

All corporate action on the part of Powdermet by its officers, directors and

shareholders necessary for the authorization, execution and delivery of, and the
performance by

Powdermet of its obligations in connection with this Agreement and all other
Satisfaction

Documents to which it is a party, including, without limitation, the Stock
Exchange Agreement,

has been duly and validly taken;



c.

This Agreement and all other Satisfaction Documents to which Powdermet is a

party constitute, and upon execution will constitute, valid and legally binding
obligations of

Powdermet, enforceable against Powdermet in accordance with their respective
terms; and



d.

The execution and performance of this Agreement and the other Satisfaction

Documents to which Powdermet is a party do not conflict in any material respect
with any

agreement to which Powdermet is a party or is bound, any court order or judgment
applicable to

Powdermet, or the constituent documents of Powdermet.

3





--------------------------------------------------------------------------------





9.

Non-Competition.  At all times during the period ending 24 months after the

signing of this Agreement, Powdermet shall not, directly or indirectly (whether
as a principal,

agent, partner, employee, officer, investor, owner, consultant, board member,
security holder,

creditor or otherwise), engage in any Competitive Activity, or have any direct
or indirect interest

in any sole proprietorship, corporation, company, partnership, association,
venture or business or

any other person or entity that directly or indirectly (whether as a principal,
agent, partner,

employee, officer, investor, owner, consultant, board member, security holder,
creditor, or

otherwise) engages in a Competitive Activity with MesoCoat or its parent,
Abakan.

Competitive Activity means an activity that is in material or direct competition
with

Abakan and MesoCoat in any of the States within the United States, or countries
around the

world, in which the Abakan and MesoCoat conducts business or intends to conduct
business with

respect to any business in which Abakan and MesoCoat engaged while Andrew J.
Sherman was

employed by MesoCoat as an executive.   For the purpose hereof, the “business in
which Abakan

and MesoCoat engaged” is deemed to consist solely of the metal ceramic coating
or cladding of

metals for wear and coating protection.



10.

Conditions  to  Abakan’s  and  MesoCoat’s  Obligations  Hereunder.   The
 obligations

of  Abakan  and  MesoCoat  to  Powdermet  hereunder,  are  subject  to  the
 satisfaction,  at  or  before

the  execution  date  of  this  Agreement,  of  each  of  the  following
 conditions  thereto,  provided  that

these conditions  are  for  Abakan’s  and  MesoCoat’s benefit  and  may be
 waived by Abakan  and  or

MesoCoat at any time in their sole discretion:



a.

Powdermet shall have executed this Agreement and delivered the same to Abakan

and MesoCoat;



b.

Powdermet shall have executed the Stock Exchange Agreement and delivered the

same to Abakan;



c.

Powdermet shall have executed a Board of Director’s resolution authorizing the

terms and conditions of this Agreement and delivered the same to Abakan and
MesoCoat.



d.

The representations and warranties of Powdermet in this Agreement and all other

Satisfaction Documents to which it is a party shall be true and correct in all
material respects as

of the execution date of this Agreement, except for representations and
warranties that are

expressly made as of a particular date, which shall be true and correct in all
material respects as

of such date.



e.

Powdermet shall have complied with all applicable covenants and agreements

contained in this Agreement and all other Satisfaction Documents to which it is
a party in all

material respects.



f.

No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction

shall have been enacted, entered, promulgated or endorsed by or in any court or
governmental

authority of competent jurisdiction or any self-regulatory organization having
authority over the

matters contemplated hereby which prohibits the consummation of any of the
transactions

contemplated by this Agreement.

4





--------------------------------------------------------------------------------





11.

Conditions to Powdermet’s Obligations Hereunder.  The obligations of

Powdermet hereunder are subject to the satisfaction, at or before the execution
date of this

Agreement, of each of the following conditions thereto, provided that these
conditions are for

Powdermet’s sole benefit and may be waived by Powdermet at any time in its sole
discretion:



a.

Abakan and MesoCoat shall have executed this Agreement and delivered the

same to the Powdermet.



b.

Abakan shall have executed the Stock Exchange Agreement and delivered same

to Powdermet.



c.

MesoCoat shall have executed and delivered to Powdermet the promissory note

attached hereto as Exhibit B.



d.

Abakan and MesoCoat shall have each executed a Board of Director’s resolution

authorizing the terms and conditions of this Agreement and delivered the same to
Powdermet.



e.

The representations and warranties of Abakan and MesoCoat in this Agreement

and all other Satisfaction Documents to which Abakan or MesoCoat are a party,
shall be true and

correct in all respects as of the execution date of this Agreement, except for
representations and

warranties that speak as of a particular date, which shall be true and correct
in all respects as of

such date.



f.

Abakan and MesoCoat shall have complied with all applicable covenants and

agreements contained in this Agreement and all other Satisfaction Documents to
which they are a

party in all material respects.



g.

No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction

shall have been enacted, entered, promulgated or endorsed by or in any court or
governmental

authority of competent jurisdiction or any self-regulatory organization having
authority over the

matters contemplated hereby which prohibits the consummation of any of the
transactions

contemplated by this Agreement.



12.

Governing Law; Miscellaneous.



a.

Governing Law.  This Agreement shall be governed by and construed under the

laws of the state of Ohio, without regard to principles of conflicts of law or
choice of law that

would permit or require the application of the laws of another jurisdiction.



b.

Counterparts.  This Agreement may be executed in one or more counterparts, each

of which shall be deemed an original but all of which shall constitute one and
the same

agreement and shall become effective when counterparts have been signed by each
party and

delivered to the other party.



c.

Headings.  The headings of this Agreement are for convenience of reference only

and shall not form part of, or affect the interpretation of, this Agreement.

5





--------------------------------------------------------------------------------





d.

Severability.  In the event that any provision of this Agreement is invalid or

unenforceable under any applicable statute or rule of law, then such provision
shall be deemed

inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform

with such statute or rule of law.  Any provision hereof which may prove invalid
or unenforceable

under any law shall not affect the validity or enforceability of any other
provision hereof.



e.

Entire Agreement; Amendments.  This Agreement, the Satisfaction Documents

and the instruments referenced herein contain the entire understanding of the
parties with respect

to the matters covered herein and therein and, except as specifically set forth
herein or therein,

neither of Abakan nor MesoCoat nor Powdermet makes any representation, warranty,
covenant

or undertaking with respect to such matters.  No provision of this Agreement may
be waived or

amended other than by an instrument in writing signed by the parties hereto.



f.

Notices.  All notices, demands, requests, consents, approvals, and other

communications required or permitted hereunder shall be in writing and, unless
otherwise

specified herein, shall be (i) personally served, (ii) deposited in the mail,
registered or certified,

return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with

charges prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile,
addressed as set

forth below or to such other address as such party shall have specified most
recently by written

notice.  Any notice or other communication required or permitted to be given
hereunder shall be

deemed effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation

generated by the transmitting facsimile machine, at the address or number
designated below (if

delivered on a business day during normal business hours where such notice is to
be received), or

the first business day following such delivery (if delivered other than on a
business day during

normal business hours where such notice is to be received) or (b) on the second
business day

following the date of mailing by express courier service, fully prepaid,
addressed to such

address, or upon actual receipt of such mailing, whichever shall first occur.
 The addresses for

such communications shall be:

If to MesoCoat, to:

MesoCoat, Inc.

24112 Rockwell Drive

Euclid, Ohio 44117

Attn: Stephen Goss

Facsimile: (216) 404-0054

E-mail: scgoss@abakaninc.com

If to the Abakan to:

Abakan Inc.

2626 South Bayshore Drive, Suite 450

Miami, Florida 33133

Facsimile: (786) 206-5368

E-mail: robert.miller@abakaininc.com

6





--------------------------------------------------------------------------------

If to the Powdermet:

Powdermet, Inc.

24112 Rockwell Drive

Euclid, Ohio 44117

Attn: Andrew J. Sherman

Facsimile: (216) 404-0054

E-mail: ajsherman@powdermetinc.com

Each party shall provide notice to the other party of any change in address.



g.

Successors and Assigns.  This Agreement shall be binding upon and inure to the

benefit of the parties and their successors and assigns.  None of Abakan nor
MesoCoat nor

Powdermet shall assign this Agreement or any rights or obligations hereunder
without the prior

written consent of the other parties.



h.

Third Party Beneficiaries.  This Agreement is intended for the benefit of the

parties hereto and their respective permitted successors and assigns, and is not
for the benefit of,

nor may any provision hereof be enforced by, any other person.



i.

Survival.  The representations and warranties of Abakan, MesoCoat and

Powdermet, including the agreements and covenants set forth in this Agreement
shall survive the

execution of this Agreement.  Abakan, MesoCoat and Powdermet each agree to
indemnify and

hold harmless the other parties to this Agreement and their officers, directors,
employees and

agents, as applicable, for loss or damage arising as a result of or related to
any breach or alleged

breach by a party hereto of any of its representations, warranties and covenants
as set forth in this

Agreement or the Satisfaction Documents or any of its covenants and obligations
under this

Agreement or the Satisfaction Documents.



j.

Further Assurances.  Each party shall do and perform, or cause to be done and

performed, all such further acts and things, and shall execute and deliver all
such other

agreements, certificates, instruments and documents, as any other party may
reasonably request

in order to carry out the intent and accomplish the purposes of this Agreement
and the

consummation of the transactions contemplated hereby.



k.

No Strict Construction.  The language used in this Agreement will be deemed to

be the language chosen by the parties to express their mutual intent, and no
rules of strict

construction will be applied against any party.



l.

Dispute Resolution and Remedies.  Unless otherwise mutually agreed to by the

parties, any dispute between the parties arising from this Agreement where the
amount at issue is

less the $250,000 shall be resolved by confidential arbitration, held in
Cleveland, Ohio, with the

arbitrator to be chosen by mutual consent of the parties.  If the parties cannot
agree as to an

arbitrator, then the arbitrator shall be, or is to be selected by, former
Cuyahoga County Common

Pleas Judge James J. McMonagle, currently of Vorys, Sater, Seymour and Pease
LLP.  If he is

unavailable or unwilling to be or select an arbitrator, then the Presiding Judge
of the Common

Pleas Court of Cuyahoga County shall select the arbitrator.

7





--------------------------------------------------------------------------------

Unless the parties mutually agree otherwise, arbitration shall be in accordance
with the

Rules of the American Arbitration Association currently in effect.  The demand
for arbitration

shall be filed in writing with the other parties.  A demand for arbitration
shall be made within a

reasonable time after the dispute has arisen, and in no event shall it be made
after the date when

institution of legal or equitable proceedings based on such dispute would be
barred by the

applicable statute of limitations.  No arbitration arising out of or relating to
this Agreement shall

include, by consolidation or joinder or in any other manner, parties other than
persons

substantially involved in a common question of fact or law whose presence is
required if

complete relief is to be accorded in arbitration.  No person or entity shall be
included as an

original third party or additional third party to an arbitration whose interest
or responsibility is

insubstantial.  Consent to arbitration involving an additional person or entity
shall not constitute

consent to arbitration of a dispute not described therein or with a person or
entity not named or

described therein.  All agreements to arbitrate shall be specifically
enforceable under applicable

law in any court having jurisdiction thereof.  The award rendered by the
arbitrator shall be in

writing and state the reasons therefor.  Any such award shall be final and
binding on the parties

and judgment may be entered upon it in accordance with applicable law in any
court having

jurisdiction thereof.  The arbitrator shall also make all determinations as to
payment of the

arbitrator’s fee, filing fees and, all other costs and expenses incurred in
connection with the

arbitration.  The procedures specified in this Section 12 1. shall be the sole
and exclusive

procedures for the resolution of disputes among the parties arising out of or
relating to a dispute

set forth above; provided, however, that a party, without prejudice to the above
procedures, may

seek a preliminary injunction or other provisional judicial relief, if in its
sole judgment such

action is necessary to avoid irreparable damage or to preserve the status quo.
 Despite such

action, the parties shall continue to participate in good faith in the
procedures specified in this

Section 12 1.

Unless otherwise mutually agreed to by the parties, in the event of a dispute
arising from

this Agreement where the amount at issue exceeds $250,000, each of the parties
retains, and may

pursue, any and all legal rights hereunder or at law or equity.  The parties
agree that any suit

arising from this Agreement shall be brought in the Cuyahoga County Court of
Common Pleas.

To the extent permitted by law, each of Powdermet, MesoCoat, and Abakan waives
any

right to have a jury participate in resolving any dispute where the amount at
issue exceeds

$250,000, whether sounding in contract, tort, or otherwise, by and among any of
the parties

arising out of, connected with, related to, or incidental to this Agreement, or
any other

agreements executed in connection therewith or transactions related thereto.

[Signature page follows]

8





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Powdermet, Abakan and MesoCoat have

caused this Agreement to be duly executed as of the Effective Date.

MESOCOAT, INC.



By:

/s/ Stephen Goss

Stephen Goss

Title: Chief Executive Officer

ABAKAN INC.



By:

/s/ Robert H. Miller

Robert H. Miller

Title: Chief Executive Officer

POWDERMET, INC.



By:

/s/ Andrew J. Sherman

Andrew J. Sherman

Title: Chief Executive Officer

9





--------------------------------------------------------------------------------

EXHIBIT B

PROMISSORY NOTE FROM MESOCOAT TO POWDERMET

COGNOVIT PROMISSORY NOTE



$198,167.85

Euclid, Ohio

May 31, 2014

FOR  VALUE  RECEIVED,  MESOCOAT,  INC.,  a  Nevada  corporation,  having

an  address   for  purposes   hereof   at  24112  Rockwell  Drive,  Building
 37,  Euclid,  Ohio  44117

(hereinafter  referred  to  as  "Maker"),  promises  to  pay  to  the  order  of
 POWDERMET,  INC.,  a

Delaware  corporation,  having  an  address  for  purposes  hereof  at  24112
 Rockwell  Drive,  Building

40,  Euclid,  Ohio  44117    (hereinafter  referred  to  as  "Payee"),  the
 principal  sum  One  Hundred

Ninety-Eight  Thousand  One  Hundred  Sixty-Seven  and  85/100  Dollars
 ($198,167.85),  in  lawful

money of the  United  States  of America, together  with interest  from the
 date  hereof,  at  the  rate of

five  percent  (5.0%)  per  annum,  calculated  on  a  three  hundred  sixty
 five  (365)  or  three  hundred

sixty six (366) day basis, as the case may be.

Payments shall be made hereunder as follows:

In   the   event   that   Maker   shall   obtain,   after   the   execution
  hereof,   aggregate

proceeds  of  any loan,  or  equity investment  in  Maker,  in  excess  of  or
 equal  to  $3,000,000.00, but

less than 5,000,000.00, Maker shall make a payment to Payee in the amount of
$100,000.00 to be

applied toward the principal sum.

The  principal  sum  and  accrued  interest  under  this  Promissory  Note
 shall  be  due

and payable in full upon the earliest of the following to occur (the “Maturity
Date”):



(a)

On  the  last  day  of  the  ninth  full  month  following  the  date  this

Cognovit Promissory Note (“Promissory Note”) is executed by the Maker; or



(b)

Upon   Maker   obtaining,   after   the   execution   hereof,   aggregate

proceeds   of   any   loan,   or   equity   investment   in   Maker,   equal
  to   or   in   excess   of

$5,000,000.00.

Notwithstanding the foregoing, in the event that:



(a)

Maker  shall  tender  $100,000.00,  to  Payee  on  or  before  August  31,

2014,  together  with  accrued  interest  on  the  principal  sum  through  that
 date,  then  this

Promissory Note shall be deemed paid in full and be of no further force and
effect; or if



(b)

Maker  shall  tender  $125,000.00,  to  Payee  on  or  before  September

30,  2014, together  with  accrued  interest  on  the  principal  sum through
 that  date, then  this

Promissory Note shall be deemed paid in full and be of no further force and
effect.

10





--------------------------------------------------------------------------------

Thereafter,   Maker   shall   have   the   right   to   prepay   the
  outstanding   principal

indebtedness  of  this  Promissory  Note,  in  whole  or  in  part,  at  any
 time,  without  payment  of  any

penalty or  premium  of  any  kind  whatsoever.   Any  prepayments  shall  be
 applied  solely to  reduce

the unpaid principal sum hereof.

In  the  event  that  the  principal  sum  and  accrued  interest  thereon  is
 not  paid  in  full

on  or  before  the  Maturity Date,  and  remains  unpaid  for  ten  (10)  days
 following written  notice  of

non-payment  to  Maker,  interest  shall  thereafter  accrue  on  the  unpaid
 principal  sum  at  the  rate  of

twenty percent (20.0%) per annum.

Further,  in  the  event  that  the  principal  sum  and  accrued  interest
 thereon  remain

unpaid  ten  (10)  days  following  Payee’s  written  notice  of  non-payment,
 Maker  hereby  authorizes

any  attorney-at-law  to  appear  in  any  court  of  record  in  the  State  of
 Ohio  or  in  any  other  state  or

territory  of  the  United  States,  at  any  time  after  this  Promissory
 Note  becomes  due,  to  waive  the

issuing  and  service  of  process,  and  to  confess  judgment  against  Maker
 in  favor  of  Payee  for  the

amount  due  together  with  interest,  expenses,  the  costs  of  suit  and
 reasonable  counsel  fees,  and

thereupon to release and  waive all  errors, rights of appeal  and stays of
execution.   Such authority

shall  not  be  exhausted  by  one  exercise,  but  judgment  may  be  confessed
 from  time  to  time  as

additional  sums  and/or  costs,  expenses  or  reasonable  counsel  fees  shall
 be  due,  by  filing  an

original or a photostatic copy of this Promissory Note.

Payee’s  failure  to  exercise  any  right  or  remedy  contained  herein  shall
 in  no  event

be construed as a waiver or release thereof.

Maker  waives  presentment  for  payment,  demand,  notice  of  demand,  notice
 of

nonpayment  or  dishonor,  protest  and  notice  of  protest  of  this
 Promissory  Note,  and  all  other

notices  in  connection  with  the  delivery,  acceptance,  performance,
 default,  or  enforcement  of  the

payment  of  this  Promissory  Note,  unless  specifically required  herein,
 and  agrees  that  its  liability

hereunder  shall  not  be  affected  in  any  manner  by  any  indulgence,
 extension  of  time,  renewal,

waiver  or  modification  granted  or  consented  to  by  Payee.    Maker
 consents  to  any  and  all

extensions of time, renewals, waivers or modifications that may be granted by
Payee with respect

to the payment or other provisions of this Promissory Note.

This  Promissory  Note  is  and  shall  be  deemed  made  under,  governed  by
 and

construed and enforced in accordance with the internal law of the State of Ohio.

Whenever  used,  the  words  "Payee"  and  "Maker"  shall  be  deemed  to
 include  the

respective successors and assigns of Payee and Maker.

The  undersigned  warrants  that  the  execution  of  this  Promissory  Note
 does  not

arise  out  of  a  "consumer  loan"  or  a  "consumer  transaction"  as  those
 terms  are  defined  in  Section

2323.13 of the Ohio Revised Code.

11





--------------------------------------------------------------------------------

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE

AND COURT TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY

BE TAKEN AGAINST YOU WITHOUT YOUR PRIOR KNOWLEDGE AND THE

POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU REGARDLESS OF

ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR

RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH

THE AGREEMENT, OR ANY OTHER CAUSE.

IN   WITNESS   WHEREOF,   this   Note   has   been   duly  signed   and
  delivered   by  the

undersigned at the place and on the day and year first above written.

MESOCOAT, INC.

By: /s/ Stephen Goss

Name: Stephen Goss

Title: Chief Executive Officer

12





--------------------------------------------------------------------------------

EXHIBIT A

STOCK EXCHANGE AGREEMENT

THIS STOCK EXCHANGE AGREEMENT ("Agreement"), dated as of May 31, 2014

(“Effective Date”), by and between POWDERMET, INC., a Delaware corporation with

headquarters located at 24112 Rockwell Drive, Euclid, Ohio 44117 ("Powdermet"),
and

ABAKAN INC., a Nevada corporation, with headquarters located at 2665 S. Bayshore
Drive,

Suite 450, Miami, Florida 33133 ("Abakan").

WHEREAS, Powdermet and Abakan, have each determined that the transactions

contemplated by this Agreement, on the terms and conditions of this Agreement,
would be

advantageous and beneficial to their respective companies and shareholders;

WHEREAS, as of the Effective Date, Powdermet, Abakan and MesoCoat, Inc., a

Nevada corporation (“MesoCoat”) entered into an Accord and Satisfaction of
Investment

Agreement, pursuant to which (a) MesoCoat has agreed to issue 120,710 shares of
its Common

Stock, par value $0.001 to Abakan in full satisfaction of that additional amount
of $6,200,000

invested by Abakan in MesoCoat as of May 31, 2014, (b) Powdermet has agreed to
transfer to

Abakan ninety eight thousand (98,000) shares (collectively, the "MesoCoat
Exchange Shares")

of its one hundred fifty thousand shares of Common Stock, par value $0.001 per
share of

MesoCoat owned by Powdermet, and (c) Abakan has agreed to transfer to Powdermet
three

hundred ten thousand (310,000) (collectively, the "Powdermet Exchange Shares")
of its five

hundred and ninety six thousand eight hundred and thirteen (596,813) shares of
Common Stock,

par value $0.001 per share, of Powdermet, owned by Abakan, and issue two million
(2,000,000)

restricted shares of Common Stock, par value $0.0001 (the “Abakan Shares”) of
Abakan to

Powdermet; and

WHEREAS, the parties hereto desire to consummate the transactions contemplated

herein and in the Accord and Satisfaction of Investment Agreement.

NOW, THEREFORE, in consideration of the premises and the representations,

warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.  Definitions.  As used herein, the following terms shall have the
following

meanings:

"Act" means the Securities Act of 1933, as amended, and the rules and
regulations issued

in respect thereto.

"Encumbrance" means any security interest, mortgage, pledge, hypothecation,

assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or

interest in property to secure payment of a debt or performance of an obligation
or other priority

or preferential arrangement of any kind or nature whatsoever.

13





--------------------------------------------------------------------------------

"Law" means any law, statute, regulation, rule, ordinance, requirement or other
binding

action or requirement of any governmental, regulatory or administrative body,
agency or

authority or any court of judicial authority.

"Order" means any decree, order, judgment, writ, award, injunction, stipulation
or

consent of or by any Federal, state or local government or any court,
administrative agency or

commission or other governmental authority or agency, domestic or foreign.

"Person" means any individual, corporation, general or limited partnership,
joint venture,

association, limited liability company, joint stock company, trust, business,
bank, trust company,

estate (including any beneficiaries thereof), unincorporated entity,
cooperative, association,

government branch, agency or political subdivision thereof or organization of
any kind.

"Transaction Documents" means any ancillary contracts, agreements or other
documents

that are to be entered into in connection with the transactions contemplated
hereby.

ARTICLE II

EXCHANGE OF STOCK

SECTION 2.1.  The Exchange. Subject to the terms and conditions of this
Agreement, at

the Closing, Powdermet agrees to transfer to Abakan the MesoCoat Exchange Shares
and

Abakan agrees to transfer to Powdermet the Powdermet Exchange Shares and to
issue the

Abakan Shares to Powdermet.

SECTION 2.2.   The Closing.



(a)

Subject to the terms and conditions of this Agreement, the closing of the

transactions contemplated by this Agreement (the "Closing"), shall take place on
and as of the

Effective Date, provided that the last of the conditions set forth in Article V
shall have been

fulfilled or waived (other than those that this Agreement contemplates will be
satisfied at or

immediately prior to the Closing), or at such other time as shall be mutually
agreed upon by

Powdermet and Abakan (the "Closing Date").



(b)

Subject to the conditions set forth in this Agreement, the parties agree to

consummate the following transactions at the Closing:



(i)

Powdermet shall assign and transfer to Abakan the MesoCoat Exchange Shares,

by physically delivering to Abakan one (1) or more stock certificates
 representing the MesoCoat

Exchange Shares being sold, duly endorsed or accompanied by duly executed stock
powers (with

a medallion guaranty, if required by MesoCoat's transfer agent) sufficient to
validly transfer the

MesoCoat Exchange Shares to Abakan; and



(ii)

Abakan shall assign and transfer to Powdermet the Powdermet Exchange Shares,

by physically delivering to Powdermet one (1) stock certificate representing the
Powdermet

Exchange Shares being sold, duly endorsed or accompanied by duly executed stock
power (with

a medallion guaranty, if required by Powdermet's transfer agent) sufficient to
validly transfer the

Powdermet Exchange Shares to Powdermet and one (1) stock certificate
representing the Abakan

Shares.

14





--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF POWDERMET

Powdermet represents and warrants to Abakan that the statements contained in
this

Article III are true and correct as of the Effective Date of this Agreement and
will be true and

correct as of the Closing as though made as of the Closing, except to the extent
such

representations and warranties are specifically made as of a particular date (in
which case such

representations and warranties will be true and correct as of such date).

SECTION 3.1.  Power and Authority; Enforceability.  Powdermet is a corporation
duly

organized, validly existing and in good standing under the laws of its
jurisdiction of

incorporation. Powdermet has all requisite capacity, power and authority to
execute, deliver and

perform this Agreement. No other corporate action on the part of Powdermet is
necessary to

authorize the execution and delivery by Powdermet of this Agreement or the
consummation by it

of the Contemplated Transactions (as defined below). This Agreement has been
duly executed

and delivered and, upon execution by Abakan, will constitute a valid and legally
binding

obligation of Powdermet, enforceable against Powdermet in accordance with its
terms, except (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of

general application affecting enforcement of creditors' rights generally and (b)
as limited by laws

or decisions relating to the discretionary nature of specific performance and
other equitable

remedies, to general principles of equity, or to the discretion of any court in
granting any relief or

issuing any order, whether the proceeding is at law, in equity or otherwise.

SECTION 3.2.  Title to the MesoCoat Exchange Shares. Powdermet is the sole legal
and

beneficial owner of the MesoCoat Exchange Shares and has good and marketable
title thereto.

All of the MesoCoat Exchange Shares owned by Powdermet are owned free and clear
of any

liens, claims, options, charges, or Encumbrances of whatsoever nature. Powdermet
has the

unqualified right to sell, assign, and deliver the MesoCoat Exchange Shares,
and, upon

consummation of the transactions contemplated by this Agreement, Abakan will
acquire good

and valid title to the MesoCoat Exchange Shares, free and clear of all liens,
claims, options,

charges, and Encumbrances of whatsoever nature.

SECTION 3.3.   Consents and Approvals.  Since the board of directors of
Powdermet

has duly authorized the execution, delivery and performance of this Agreement,
neither the

execution, delivery and performance of this Agreement by Powdermet, nor the
consummation by

Powdermet of any transaction related hereto, including the transfer, sale and
delivery of the

MesoCoat Exchange Shares will require any additional consent, approval, license,
Order or

authorization of, filing, registration, declaration or taking of any other
action with, or notice to,

any Person, other than such consents, approvals, filings or actions as may be
required under the

Federal securities laws which have or will be made.

SECTION 3.4.  No Conflicts.  The execution and delivery by Powdermet of this

Agreement and the Transaction Documents to which it is or will become a party do
not, and the

15





--------------------------------------------------------------------------------

consummation of the transactions contemplated by this Agreement and the
Transaction

Documents to which it is or will become a party (the "Contemplated
Transactions") shall not,

assuming the consents, approvals, filings or actions described in Section 3.3
are made or

obtained, as the case may be, (a) contravene, conflict with, or result in any
violation or breach of

any provision of the certificate of incorporation or by-laws of Powdermet, (b)
result in any

violation or breach of, or constitute (with or without notice or lapse of time,

or both) a default (or give rise to a right of termination, cancellation or
acceleration of any

obligation or loss of any benefit) under any of the terms, conditions or
provisions of any note,

bond, mortgage, indenture, lease, contract or other agreement, instrument or
obligation to which

Powdermet is a party or by which it or any of its properties or assets may be
bound, or (c)

conflict or violate any permit, concession, franchise, license, judgment, Order,
decree, statute,

law, ordinance, rule or regulation of any government, governmental
instrumentality or court,

domestic or foreign, applicable to Powdermet or any of its properties or assets,
except in the case

of (b) and (c) for any such conflicts, violations, defaults, terminations,
cancellations or

accelerations which would not, individually or in the aggregate, materially and
adversely affect

the MesoCoat Exchange Shares being conveyed by Powdermet to Abakan.

SECTION 3.5.  Purchase Entirely for Own Account.

(a) The Powdermet Exchange Shares to be received by Powdermet will be acquired
for

investment for its own account, and not with a view to the resale or
distribution of any part

thereof.

(b) Powdermet has no present intention of selling, granting any participation
in, or

otherwise distributing the Powdermet Exchange Shares, except, in the case of (a)
and (b) of this

Section 3.5, as permitted by the Act.

(c) Powdermet is an "accredited investor" under Rule 501(a) promulgated under
the Act.

SECTION 3.6.  Restricted Securities.  Powdermet understands that the Powdermet

Exchange Shares and the Abakan Shares are characterized as "restricted
securities" under the

Federal securities laws and that under such laws and applicable regulations such
securities may

be resold without registration under the Act only in certain limited
circumstances.

SECTION 3.7.  Legends.  It is understood that the certificate(s) evidencing the

Powdermet Exchange Shares and the certificate(s) evidencing the Abakan Shares
shall bear a

legend substantially in the form below:

THE   SHARES   REPRESENTED   BY   THIS   CERTIFICATE   HAVE   NOT

BEEN   REGISTERED   UNDER   THE   SECURITIES   ACT   OF   1933   OR

WITH  ANY  STATE  SECURITIES  COMMISSION,  AND  MAY  NOT  BE

TRANSFERRED    OR    DISPOSED    OF    BY    THE    HOLDER    IN    THE

ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE

UNDER  THE  SECURITIES  ACT  OF  1933  AND  APPLICABLE  STATE

LAWS    AND    RULES    OR    UNLESS    SUCH    TRANSFER    MAY    BE

EFFECTED   WITHOUT   VIOLATION   OF   THE   SECURITIES   ACT   OF

1933 AND OTHER APPLICABLE STATE LAWS AND RULES.

16





--------------------------------------------------------------------------------

SECTION 3.8.  Commissions.  Powdermet is not obligated to pay any fee or
commission

to any broker, finder or other similar Person in connection with the
Contemplated Transactions.

SECTION 3.9.   Capitalization of MesoCoat. There are outstanding 315,490 shares
of

MesoCoat common stock and Powdermet is the legal owner of 47.5% of such issued
and

outstanding shares. MesoCoat further has 9,000 shares of common stock reserved
for issuance in

connection with MesoCoat’s Option Pool A and B.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ABAKAN

Abakan represents and warrants to Powdermet that the statements contained in
this

Article IV are true and correct as of the Effective Date of this Agreement and
will be true and

correct as of the Closing as though made as of the Closing, except to the extent
such

representations and warranties are specifically made as of a particular date (in
which case such

representations and warranties will be true and correct as of such date).

SECTION 4.1.  Power and Authority; Enforceability.  Abakan is a corporation duly

organized, validly existing and in good standing under the laws of its
jurisdiction of

incorporation. Abakan has all requisite capacity, power and authority to
execute, deliver and

perform this Agreement.  No other corporate action on the part of Abakan is
necessary to

authorize the execution and delivery by Abakan of this Agreement or the
consummation by it of

the Contemplated Transactions.  This Agreement has been duly executed and
delivered and,

upon execution by Powdermet , will constitute a valid and legally binding
obligation of Abakan,

enforceable against Abakan in accordance with its terms, except (a) as limited
by applicable

bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application

affecting enforcement of creditors' rights generally and (b) as limited by laws
or decisions

relating to the discretionary nature of specific performance, and other
equitable remedies, to

general principles of equity, or to the discretion of any court in granting any
relief or issuing any

order, whether the proceeding is at law, in equity or otherwise.

SECTION 4.2. Title to the Powdermet Exchange Shares.  Abakan is the sole legal
and

beneficial owner of the Powdermet Exchange Shares and has good and marketable
title thereto.

All of the Powdermet Exchange Shares owned by Abakan are owned free and clear of
any liens,

claims, options, charges, or Encumbrances of whatsoever nature. Abakan has the
unqualified

right to sell, assign, and deliver the Powdermet Exchange Shares, and, upon
consummation of

the transactions contemplated by this Agreement, Powdermet  will acquire good
and valid title to

the Powdermet Exchange Shares, free and clear of all liens, claims, options,
charges, and

Encumbrances of whatsoever nature.

SECTION 4.3.  Issuance of the Abakan Shares.  The Abakan Shares have been duly

authorized by Abakan’s board of directors and, when issued and paid for in
accordance with this

Agreement, will be duly and validly issued, fully paid and non-assessable, free
and clear of all

liens claims, options, charges, and Encumbrances of whatsoever nature.

SECTION 4.4.  Consents and Approvals.  Since the board of directors of Abakan
has

duly authorized the execution, delivery and performance of this Agreement,
neither the

execution, delivery and performance of this Agreement by Abakan, nor the
consummation by

Abakan of any transaction related hereto, including the transfer, sale and
delivery of the

17





--------------------------------------------------------------------------------

Powdermet Exchange Shares, will require any additional consent, approval,
license, Order or

authorization of, filing, registration, declaration or taking of any other
action with, or notice to,

any Person, other than such consents, approvals, filings or actions as may be
required under the

Federal securities laws which have or will be made.

SECTION 4.5.  No Conflicts.  The execution and delivery by Abakan of this
Agreement

and the Transaction Documents to which it is or will become a party do not, and
the

consummation of the Contemplated Transactions shall not, assuming the consents,
approvals,

filings or actions described in Section 4.4 are made or obtained, as the case
may be, (a)

contravene, conflict with, or result in any violation or breach of any provision
of the articles of

incorporation or by-laws of Abakan, (b) result in any violation or breach of, or
constitute (with or

without notice or lapse of time, or both) a default (or give rise to a right of
termination,

cancellation or acceleration of any obligation or loss of any benefit) under any
of the terms,

conditions or provisions of any note, bond, mortgage, indenture, lease, contract
or other

agreement, instrument or obligation to which Abakan is a party or by which it or
any of its

properties or assets may be bound, or (c) conflict or violate any permit,
concession, franchise,

license, judgment, Order, decree, statute, law, ordinance, rule or regulation of
any government,

governmental instrumentality or court, domestic or foreign, applicable to Abakan
or any of its

properties or assets, except in the case of (b) and (c) for any such conflicts,
violations, defaults,

terminations, cancellations or accelerations which would not, individually or in
the aggregate,

materially and adversely affect the Powdermet Exchange Shares being conveyed by
Abakan to

Powdermet.

SECTION 4.6.  Purchase Entirely for Own Account.

(a) The MesoCoat Exchange Shares to be received by Abakan will be acquired for

investment for its own account, and not with a view to the resale or
distribution of any part

thereof.

(b) Abakan has no present intention of selling, granting any participation in,
or otherwise

distributing the MesoCoat Exchange Shares, except, in the case of (a) and (b) of
this Section 4.6,

as permitted by the Act.

SECTION 4.7.  Restricted Securities.  Abakan understands that the MesoCoat
Exchange

Shares are characterized as "restricted securities" under the Federal securities
laws and that under

such laws and applicable regulations such securities may be resold without
registration under the

Act only in certain limited circumstances.

SECTION 4.8.  Legends.  It is understood that the certificate(s) evidencing the

MesoCoat Exchange Shares shall bear a legend substantially in the form below:

THE   SHARES   REPRESENTED   BY   THIS   CERTIFICATE   HAVE   NOT

BEEN   REGISTERED   UNDER   THE   SECURITIES   ACT   OF   1933   OR

WITH  ANY  STATE  SECURITIES  COMMISSION,  AND  MAY  NOT  BE

TRANSFERRED    OR    DISPOSED    OF    BY    THE    HOLDER    IN    THE

ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE

UNDER  THE  SECURITIES  ACT  OF  1933  AND  APPLICABLE  STATE

LAWS    AND    RULES    OR    UNLESS    SUCH    TRANSFER    MAY    BE

EFFECTED   WITHOUT   VIOLATION   OF   THE   SECURITIES   ACT   OF

1933 AND OTHER APPLICABLE STATE LAWS AND RULES.

18





--------------------------------------------------------------------------------

SECTION 4.9.  Commissions.  Abakan is not obligated to pay any fee or commission
to

any broker, finder or other similar Person in connection with the transactions
contemplated by

this Agreement.

SECTION 4.10.  Capitalization of Powdermet.  There are 1,470,314 shares of

Powdermet common stock issued and outstanding, and Abakan is the legal owner of
40.59%of

such issued and outstanding shares.

ARTICLE V

CONDITIONS PRECEDENT; RELATED COVENANTS

SECTION 5.1.  Closing Efforts.  Each of the parties hereto shall use its
commercially

reasonable efforts ("Reasonable Efforts") to take all actions and to do all
things necessary, proper

or advisable to consummate the transactions contemplated by this Agreement,
including using

their respective Reasonable Efforts to ensure that (i) all representations and
warranties remain

true and correct in all material respects through the Closing Date, and (ii) the
conditions to the

obligations of the other parties to consummate the transactions are satisfied.

SECTION 5.2.  Conditions Precedent to the Obligations of Abakan.  The
obligations of

Abakan to transfer the Powdermet Exchange Shares and deliver the Abakan Shares
 to

Powdermet at the Closing are subject to the fulfillment of the condition that,
at the Closing, the

representations and warranties of Powdermet set forth in this Agreement that are
qualified as to

materiality shall be true and correct in all respects, and all other
representations and warranties of

Powdermet set forth in this Agreement shall be true and correct in all material
respects, in each

case as of the Effective Date of this Agreement and as of the Closing as though
made as of the

Closing, except to the extent such representations and warranties are
specifically made as of a

particular date (in which case such representations and warranties shall be true
and correct as of

such date).

SECTION 5.3.  Conditions Precedent to the Obligations of Powdermet.  The
obligations

of Powdermet to transfer the MesoCoat Exchange Shares to Abakan at the Closing
are subject to

the fulfillment of the condition that, at the Closing, the representations and
warranties of Abakan

set forth in this Agreement that are qualified as to materiality shall be true
and correct in all

respects, and all other representations and warranties of Abakan set forth in
this Agreement shall

be true and correct in all material respects, in each case as of the Effective
Date of this

Agreement and as of the Closing as though made as of the Closing, except to the
extent such

representations and warranties are specifically made as of a particular date (in
which case such

representations and warranties shall be true and correct as of such date).

ARTICLE VI

TERMINATION

19





--------------------------------------------------------------------------------

SECTION 6.1.      Termination by Mutual Consent.  This Agreement may be
terminated

and the transactions contemplated hereby may be abandoned at any time prior to
the Closing by

the written consent of each party hereto.

SECTION 6.2.     Termination by Either Abakan or Powdermet.  This Agreement may

be terminated (upon written notice from the terminating party hereto to the
other party hereto)

and the transactions contemplated hereby may be abandoned by action of any party
hereto, if (a)

the Closing shall not have occurred on or prior to June 1, 2014, or (b) any
Federal, state or local

government or any court, administrative agency or commission or other
governmental authority

or agency, domestic or foreign shall have issued a Law or Order permanently
restraining,

enjoining or otherwise prohibiting the transactions contemplated hereby and such
Law or Order

shall have become final and non-appealable.

SECTION 6.3. Effect of Termination and Abandonment.  In the event of termination
of

this Agreement pursuant to this Article VI hereof, no party hereto or, its
directors or officers or

other controlling persons shall have any liability or further obligation to any
other party hereto

pursuant to this Agreement, except that Article VIII hereof shall survive
termination of this

Agreement and nothing herein will relieve any party hereto from liability for
any breach of this

Agreement occurring prior to such termination.

ARTICLE VII

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

SECTION 7.1. Survival of Representations.  All representations, warranties, and

agreements made by any party in this Agreement or pursuant hereto shall survive
the execution

and delivery hereof for a period of one (1) year from and after the Closing.

SECTION 7.2. Indemnification.  Each party to this Agreement agrees to indemnify
the

other party and hold same harmless from and in respect of any assessment, loss,
damage,

liability, cost, and expense (including, without limitation, interest,
penalties, and reasonable

attorneys' fees) in excess of twenty five thousand ($25,000) in the aggregate,
imposed upon or

incurred by either party resulting from a breach of any agreement,
representation, or warranty by

the other party in connection with this Agreement.  Assertion by a party of
their right to

indemnification under this Section 7.2. shall not preclude the assertion by the
parties of any other

rights or the seeking of any other remedies against the opposing party.

ARTICLE VIII

GENERAL PROVISIONS; OTHER AGREEMENTS

SECTION 8.1. Press Releases.  Other than any required filings under the Federal

securities laws, neither of the parties hereto will, without first obtaining the
approval of the other,

make any public announcement, directly or indirectly, regarding this Agreement,
nor the nature

of the transaction contemplated by this Agreement, to any person except as
required by law or

regulatory bodies and other than to the respective principals or other
representatives of the

parties, each of whom shall be similarly bound by such confidentiality
obligations. If any such

press release or public announcement is so required by either party (except in
the case of any

disclosure required under the Federal securities laws to be made in a filing
with the Securities

20





--------------------------------------------------------------------------------

and Exchange Commission), the disclosing party shall consult with the other
parties prior to

making such disclosure, and the parties shall use all reasonable efforts, acting
in good faith, to

agree upon a text for such disclosure which is satisfactory to each of the
parties.

SECTION 8.2. Expenses.  Regardless of whether the transactions contemplated
hereby

are consummated, all legal and other costs and expenses incurred in connection
with this

Agreement and the transactions contemplated hereby shall be paid by the party
hereto incurring

such costs and expenses.

SECTION 8.3. Piggy Back Registration Rights.



(a)

Should Abakan determine to register any of its common stock under the Act on a

form that would be suitable for a registration involving the Abakan Shares,
Abakan shall notify

Powdermet to afford it an opportunity to include in such registration statement
all or any part of

the Abakan Shares. Should Powdermet determine to include in any such
registration statement

all or any part of such Abakan Shares, Powdermet shall, within (10) ten days
after receipt of the

above-described notice from Abakan, notify Abakan in writing, and in such notice
shall inform

Abakan of the number of Abakan Shares Powdermet wishes to include in such
registration

statement subject to the terms and conditions of hereto, Abakan shall include in
such registration,

and in any underwriting involved therein, the number of Abakan Shares specified
by Powdermet.



(b)

Any registration hereto that involves an underwriting of shares of Abakan’s

common stock, shall not require the inclusion of any of Powdermet’s Abakan
Shares unless

Powdermet accepts the terms of the underwriting as agreed upon between Abakan
and the

underwriters, and then only in such quantity as the underwriters determine in
their sole discretion

would not jeopardize the success of the offering. Furthermore, any other
registration hereto, shall

only require Abakan to include Powdermet’s Abakan Shares in such quantity as
Abakan’s board

of directors in good faith determines in their sole discretion would not
jeopardize the success of

the offering.

SECTION 8.4. Dribble Out Provision.



(a)

Powdermet agrees that, except as permitted in Section 8.4. (b), Powdermet shall

not:



(i)

Sell any of the Abakan Shares.



(ii)

Transfer, assign or otherwise dispose of the Abakan Shares.

(iii)      Pledge, hypothecate or otherwise create a lien on the Abakan Shares.



(iv)

Loan the Abakan Shares to any person or entity.



(v)

Sell short the Abakan Shares.



(vi)

Acquire a put option or grant a call option with respect to the Abakan

Shares except as may be agreed by Abakan on prior written notice of any

such option.

(vii)      Enter into any agreement concerning any of the foregoing
transactions, or

otherwise facilitate any other person conducting any of the foregoing

transactions.

21





--------------------------------------------------------------------------------





(b)

Notwithstanding the foregoing prohibitions agreed in Section 8.4. (a), Abakan

agrees that Powdermet may sell the Abakan Shares beginning on that date that is
six (6)

months after the Effective Date only as permitted according to the following
schedule:



(i)

Beginning on that date that is six (6) months after the Effective Date and

ending on that date that is twelve (12) months after the Effective Date,

during any rolling thirty (30) day period, Powdermet may sell up to one

percent (1%) of the Abakan Shares owned by it on the Effective Date;



(ii)

Beginning on that date that is twelve months after the Effective Date,

during any rolling thirty (30) day period, Powdermet may sell up to two

percent (2%) of the Abakan Shares owned by it on the Effective Date; and

(iii)      Beginning on that date that is six (6) months after the Effective
Date,

Powdermet may transfer or exchange up to 300,000 Abakan Shares in

consideration of the repurchase of Powdermet shares from minority

shareholders of Powdermet.



(c)

Powdermet agrees that Abakan my issue instructions to its transfer agent that

prohibit any transaction of the Abakan Shares in violation of Section 8.4. of
this

Agreement.

SECTION 8.5. Governing Law. This Agreement shall be governed by and construed in

accordance with the laws of the State of Ohio without regard to the conflicts of
laws provisions

thereof.

SECTION  8.6.  Dispute  Resolution.  Should  there  be  any  dispute  between
 the  parties

arising  from  this  Agreement,  the  resolution  thereof  shall  be  by
 confidential  arbitration,  held  in

Cleveland,  Ohio,  with  the  arbitrator  to  be  chosen  by  mutual  consent
 of  the  parties.  If  the  parties

cannot  agree  as  to  an  arbitrator,  then  the  arbitrator  shall  be,  or
 is  to  be  selected  by,  former

Cuyahoga   County   Common   Pleas   Judge   James   J.   McMonagle,   currently
  of   Vorys,   Sater,

Seymour  and  Pease  LLP.   If  he  is  unavailable  or  unwilling to  be  or
 select  an  arbitrator,  then  the

Presiding Judge of the Common Pleas Court of Cuyahoga County shall select the
arbitrator.

Unless  the  parties  mutually  agree  otherwise,  arbitration  shall  be  in
 accordance  with  the

Rules  of  the  American  Arbitration  Association  currently  in  effect.   The
 demand  for  arbitration

shall  be  filed  in  writing  with  the  other  parties.   A  demand  for
 arbitration  shall  be  made  within  a

reasonable  time  after  the  dispute  has  arisen,  and  in  no  event  shall
 it  be  made  after  the  date  when

institution  of  legal  or  equitable  proceedings  based  on  such  dispute
 would  be  barred  by  the

applicable statute  of  limitations.   No  arbitration  arising out  of  or
 relating to  this  Agreement  shall

include,   by   consolidation   or   joinder   or   in   any   other   manner,
  parties   other   than   persons

substantially  involved  in  a  common  question  of  fact  or  law  whose
 presence  is  required  if

complete  relief  is  to  be  accorded  in  arbitration.    No  person  or
 entity  shall  be  included  as  an

original  third  party  or  additional  third  party  to  an  arbitration  whose
 interest  or  responsibility  is

insubstantial.   Consent  to  arbitration  involving  an  additional  person  or
 entity shall  not  constitute

consent  to  arbitration  of  a  dispute  not  described  therein  or  with  a
 person  or  entity  not  named  or

described  therein.   All  agreements  to  arbitrate  shall  be  specifically
 enforceable  under  applicable

22





--------------------------------------------------------------------------------

law  in  any  court  having  jurisdiction  thereof.   The  award  rendered  by
 the  arbitrator  shall  be  in

writing  and  state  the  reasons  therefor.   Any  such  award  shall  be
 final  and  binding  on  the  parties

and  judgment  may  be  entered  upon  it  in  accordance  with  applicable  law
 in  any  court  having

jurisdiction  thereof.    The  arbitrator  shall  also  make  all
 determinations  as  to  payment  of  the

arbitrator’s  fee,  filing  fees  and,  all  other  costs  and  expenses
 incurred  in  connection  with  the

arbitration.     The   procedures   specified   in   this   Section   8.4
  shall   be   the   sole   and   exclusive

procedures  for  the  resolution  of  disputes  among  the  parties  arising
 out  of  or  relating  to  a  dispute

set  forth  in  above;  provided,  however,  that  a  party,  without  prejudice
 to  the  above  procedures,

may seek a preliminary injunction or other provisional  judicial relief, if in
its  sole judgment  such

action  is  necessary  to  avoid  irreparable  damage  or  to  preserve  the
 status  quo.    Despite  such

action,  the  parties  shall  continue  to  participate  in  good  faith  in
 the  procedures  specified  in  this

Section 8.4.

Unless otherwise mutually agreed to by the parties, in the event of a dispute
arising from

this Agreement where the amount at issue exceeds $250,000, each of the parties
retains, and may

pursue, any and all legal rights hereunder or at law or equity.  The parties
agree that any suit

arising from this Agreement shall be brought in the Cuyahoga County Court of
Common Pleas.

To the extent permitted by law, each of Powdermet and Abakan waives any right to
have

a jury participate in resolving any dispute where the amount at issue exceeds
$250,000, whether

sounding in contract, tort, or otherwise, by and among any of the parties
arising out of, connected

with, related to, or incidental to this Agreement, or any other agreements
executed in connection

therewith or transactions related thereto.

SECTION 8.7. Headings. Article and Section headings used in this Agreement are
for

convenience only and shall not affect the meaning or construction of this
Agreement.

SECTION 8.8. Entire Agreement. This Agreement constitutes the entire agreement

between the parties hereto and supersedes all prior agreements and
understandings, both written

and oral, with respect to the subject matter hereof.

SECTION 8.9. Counterparts. This Agreement may be executed in one or more

counterparts, each of which shall be deemed an original but all of which
together shall constitute

one and the same instrument. Signatures on this Agreement may be communicated by
facsimile

transmission and shall be binding upon the parties hereto so transmitting their
signatures.

Counterparts with original signatures shall be provided to the other parties
hereto following the

applicable facsimile transmission; provided that the failure to provide the
original counterpart

shall have no effect on the validity or the binding nature of this Agreement.

SECTION 8.10. Amendment. Any term of this Agreement may be modified or amended

only by an instrument in writing signed by each of the parties hereto.

SECTION 8.11. Severability. If one or more provisions of this Agreement are held
to be

unenforceable under applicable law, such provision shall be excluded from this
Agreement and

the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall

be enforced in accordance with its terms.

[Remainder of this page left intentionally blank]

23





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Exchange

Agreement to be duly executed and delivered as of the date set forth above.

POWDERMET, INC.

By: /s/ Andrew J. Sherman

Name: Andrew J. Sherman

Title: Chief Executive Officer

ABAKAN INC.

By:  /s/ Robert H. Miller

Name: Robert H. Miller

Title:  Chief Ex

24



